Title: To Thomas Jefferson from Robert Smith, 15 April 1823
From: Smith, Robert
To: Jefferson, Thomas


                        Sir
                        
                            Pittsburgh
                            April 15th 1823
                        
                    I have made known to you of going on to Annapolis in the year 1800—and put a card into the Newspaper printerd at this city that brought out Judge Dewala  to write essays which was inserted in all the Newspapers through the Unit States that was not in the federal interest as I am getting in years I think you should notiece me—and shall expect it at your death when it shall please the allmighty Disposer to call away from this lifeSome help would be of grateful remonstrance and shall think that I have not lived in vain to do  great an art to bring in a man that has  done al deal of Good and am your fellow citizen
                        Robert Smith printer.PS I shall stay and settle near to Pittsburgh Pa